FILED
                            NOT FOR PUBLICATION                             DEC 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID ALLEN THOMPSON,                            No. 14-17030

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01539-KJM-AC

 v.
                                                 MEMORANDUM*
CARLTON DAVIS, Deputy District
Attorney,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      David Allen Thompson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action arising out of

defendant’s issuance of subpoenas for records from a state mental health hospital


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
while Thompson was in jail. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Milstein v. Cooley, 257 F.3d 1004, 1007 (9th Cir. 2001)

(prosecutorial immunity). We affirm.

      The district court properly dismissed Thompson’s § 1983 claims for

damages against Davis because Davis was entitled to prosecutorial immunity.

See Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th Cir. 2009) (explaining that a

“state prosecuting attorney enjoys absolute immunity from liability under § 1983

for his conduct in pursuing a criminal prosecution insofar as he acts within his role

as an advocate for the State and his actions are intimately associated with the

judicial phase of the criminal process” (citation and internal quotation marks

omitted)); see also Demery v. Kupperman, 735 F.2d 1139, 1143 (9th Cir. 1984)

(“[P]rosecutorial immunity attaches to the actions of a prosecutor if those actions

were performed as part of the prosecutor’s preparation of his case, even if they can

be characterized as investigative or administrative.” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                           2                                      14-17030